               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00013-MR-WCM


SOUTHERN POWER COMPANY,         )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
CLEVELAND COUNTY,               )
                                )
                   Defendant.   )
_______________________________ )



     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss      [Doc.   29];   the   Magistrate   Judge’s    Memorandum    and

Recommendation [Doc. 39] regarding the disposition of said motion; and the

Plaintiff’s Objections to the Magistrate Judge’s Memorandum and

Recommendation [Doc. 41].

     Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion to Dismiss and

to submit a recommendation for its disposition. On January 29, 2021, the

Magistrate     Judge    issued    a   Memorandum    and    Recommendation,

recommending that the Defendant’s Motion to Dismiss be granted and that


     Case 1:20-cv-00013-MR-WCM Document 44 Filed 03/23/21 Page 1 of 4
the Plaintiff’s Amended Complaint be dismissed without prejudice. [Doc. 39].

On February 19, 2021, the Plaintiff filed its Objections to the Magistrate

Judge’s Memorandum and Recommendation [Doc. 41]. The Defendant filed

its Response to those Objections on March 15, 2021. [Doc. 43].

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court

overrules the Plaintiff’s objections and accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be granted

and that the Plaintiff’s Amended Complaint should be dismissed without

prejudice due to a lack of subject matter jurisdiction.

      In its Objections, the Plaintiff requests that, in the event that the

Memorandum and Recommendation is adopted, “the Court issue an order

specifying the deadline by which the Plaintiff must file a Second Amended

Complaint.” [Doc. 41 at 29]. However, as addressed by the Magistrate

Judge in the Memorandum and Recommendation, sovereign immunity

deprives the court of subject matter jurisdiction. [Doc. 39 at 5 (citing Warnock

v. Pecos County, Texas, 88 F.3d 341, 343 (5th Cir. 1996); Falwell v. City of

Lynchberg, Virginia, 198 F. Supp.2d 765, 783 (WD Va. 2002)). The Plaintiff

asserted that sovereign immunity had been waived by the Defendant’s entry
                                       2



     Case 1:20-cv-00013-MR-WCM Document 44 Filed 03/23/21 Page 2 of 4
into a valid contract [Doc. 25 at 74], but the Court has determined as a matter

of law that there is no valid contract between the parties. Therefore, the

Defendant did not waive sovereign immunity. As a result, this Court has no

subject matter jurisdiction in this matter. “[W]hen a federal court concludes

that it lacks subject-matter jurisdiction, the court must dismiss the complaint

in its entirety.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). “Without

jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power

to declare the law, and when it ceases to exist, the only function remaining

to the court is that of announcing the fact and dismissing the cause.” Stop

Reckless Econ. Instability Caused by Democrats v. Fed. Election Comm’n,

814 F.3d 221, 228 (4th Cir. 2016) (quoting Ex parte McCardle, 74 U.S. 506,

514 (1868)). Accordingly, the Plaintiff’s request is denied.

      Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff’s

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Doc. 41] are OVERRULED, and the recommendation of the Magistrate

Judge [Doc. 39] is ACCEPTED.

      IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

[Doc. 29] is GRANTED, and this Plaintiff’s Amended Complaint is hereby

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      The Clerk of Court is respectfully directed to terminate this civil action.
                                       3



     Case 1:20-cv-00013-MR-WCM Document 44 Filed 03/23/21 Page 3 of 4
IT IS SO ORDERED.

                   Signed: March 23, 2021




                                    4



Case 1:20-cv-00013-MR-WCM Document 44 Filed 03/23/21 Page 4 of 4
